DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of Applicants Amendments, a new grounds of rejection is being presented in view of IWASHIRO et al. [US 2016/0179402]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US 2016/0034683] in view of in view of IWASHIRO et al. [US 2016/0179402] further in view of Igashira et al. [US 2013/0262762].
Claim 1, Lee et al. discloses a storage device [Fig. 2, 1200, par. 0051] comprising: a storage [1240]; and a controller [1230] configured to: receive commands from a host [device controller and configuration; communication via interfaces, par. 0052 and 0056]; and queue, in a command queue, the commands received from the host [par. 0063]; wherein the controller is further configured to: queue a first command in the command queue, the first command being a command to request changing a security setting of a partial area of the storage [security functions and requesting authentication, par. 0063-0065]; queue a second command in the command queue after queuing the first command [accessing authentication programming, par. 0075-0077], the second command being a command to access the partial area of the storage; queue a third command in the command queue after queuing the second command, the third command being a command to access an area of the storage other than the partial area [write commands, par. 0062; transfer commands, par. 0067].  Lee et al. does not teach but IWASHIRO et al. discloses commands being queued in a command queue in a particular order prior to execution of the previous command in order to maintain priority.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lee et al. to include the queueing of commands prior to execution or others since doing so ensures that the priority of command execution is maintained.  Lee et al. as modified by IWASHIRO et al. does not teach but Igashira et al. discloses changing the order of commands queued in the command 
Claim 2, Lee et al. in view of Igashira et al. discloses the storage device of Claim 1, wherein the controller includes a memory and is further configured to: save information about the security setting of the partial area requested by the first command [par. 0076]; and start executing a process corresponding to the third command when the information is saved [par. 0077].
Claim 3, Lee et al. in view of Igashira et al. discloses the storage device of Claim 2, wherein the controller is further configured to execute a process corresponding to the first command in parallel with the process corresponding to the third command [par. 0077].
Claim 4, Lee et al. in view of Igashira et al. discloses the storage device of Claim 3, wherein the first command requests that an encryption key used to encrypt data to be stored in the partial area be changed [par. 0152, use of Advanced Encryption Standard].

Claim 6, Lee et al. in view of Igashira et al. discloses the storage device of Claim 3, wherein the first command requests that a section be defined in the partial area [in requesting authentication, par. 0063-0065, it is requesting that the area be defined and identified as authenticated].
Claim 7, Lee et al. in view of Igashira et al. discloses the storage device of Claim 1, wherein the first command requests that an encryption key used to encrypt data to be stored in the partial area be changed [par. 0152, use of Advanced Encryption Standard].
Claim 8, Lee et al. in view of Igashira et al. discloses the storage device of Claim 1, wherein the first command requests that access to the partial area be limited, limitation for accessing the partial area be changed, limitation for accessing the partial area be canceled [in requesting authentication, par. 0063-0065, it is requesting that limitations for access be changed].
Claim 9, Lee et al. in view of Igashira et al. discloses the storage device of Claim 1, wherein the first command requests that a section be define in the partial area [in requesting authentication, par. 0063-0065, it is requesting that the area be defined and identified as authenticated].
Claim 10, Lee et al. in view of Igashira et al. discloses the storage device of Claim 1, wherein the controller includes a hardware circuit [CPU] and a processor 
Claims 11-14 and 15-19 are rejected using the same rationale as claims 1-10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133                                                                                                                                                                                                        

/MIDYS ROJAS/Primary Examiner, Art Unit 2133